Case 2:18-cr-00003-JPJ-PMS Document 767 Filed 05/05/20 Page 1 of 2 Pageid#: 6817



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

  UNITED STATES OF AMERICA                       )
                                                 )
                                                 )      Case No. 2:18CR00003-001
                                                 )
  v.                                             )      OPINION AND ORDER
                                                 )
  ROY LEE DYKES,                                 )      By: James P. Jones
                                                 )      United States District Judge
                   Defendant.                    )

       Roy Lee Dykes, Pro Se.

       The defendant, a federal inmate, has filed a pro se Motion for Sentence

 Modification pursuant to the First Step Act of 2018 (Act) seeking compassionate

 release “permanently or temporarily” from the sentence of imprisonment imposed

 by this court because of the current Covid-19 health crisis and its danger to him

 because of his own health issues.

       Prior to the Act, only the Director of the Bureau of Prisons (BOP) could file

 a motion with the court seeking compassionate release for an inmate. However, the

 Act amended 18 U.S.C. § 3582(c) to provide that a sentencing court may, after

 considering the sentencing factors set out in 18 U.S.C. § 3553(a), modify a sentence

 to grant compassionate release either upon motion of the Director “or upon motion

 of the defendant after the defendant has fully exhausted all administrative rights to

 appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse
Case 2:18-cr-00003-JPJ-PMS Document 767 Filed 05/05/20 Page 2 of 2 Pageid#: 6818



 of 30 days from the receipt of such a request by the warden of the defendant’s

 facility.” 18 U.S.C. § 3582(c)(1)(A).

       There is no indication that the defendant has exhausted his BOP

 administrative remedies. Accordingly, the motion, ECF No. 763, is DENIED.

       It is so ORDERED.

                                               ENTER: May 5, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -2-
